DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  CLARKE (US 20150107075 A1) in view of in view of DEMERS (GB 2102763 A).
As to claim 6, CLARKE teaches an apparatus for removing a ground-engaging wear part from earth working equipment comprising: a manipulator including an articulated arm and at least one hydraulically-driven actuator to move the articulated arm (Figure 27b teaches a manipulator (29) that has an articulated arm. Paragraph 0018 teaches the use of hydraulics for the manipulator.), a base secured to an end of the articulated arm (Figure 27b teaches a joint (near the end of the arm of 29) in between the tool (197) and the manipulator (29).), a joint secured to the base (Figure 27b teaches a joint (in the form of a pivoting section) near the end of the robot arm (29).), an adapter secured to the joint (Figure 27b teaches various tools (193, 191, 195, 32, 199) that are secured to the joint.  Figure 17 and Paragraph 0122 discuss a tool changer (47) that is an adapter for connecting the tools.), wherein the joint includes components movably joined together in close juxtaposition (Figures 27a/b teach that components are movably joined at the end of the arm where one is a vertical pivot and the other is a turntable.  This is highlighted in Figure A and based on the example manipulator structures provided in ¶0121 of CLARKE.), a tool secured to the adapter by a connector (Figure 27a/b and figure A show a tool that is connected to the tip end of the arm (29).  Figure 21 shows another view of the tool/arm connection where an adapter (47) is located on the tip end of the arm, and a connector (the area where the tool (41) interacts with the adapter (47)) connects the two.) and wherein the one or more tools secured to the joint are configured to hold the ground engaging wear part (Figure 27b teaches grippers (193) and a removal tool (195) coupled to the joint.), and the manipulator in cooperation with the joint and the tool can remove the ground engaging wear part from the earth working equipment. (Paragraph 0135 teaches the tool (191) is used to remove a wear part.)
CLARKE does not explicitly disclose components movably joined together in close juxtaposition with each other between the base and the adapter to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two axes, and hydraulically-driven actuators to selectively move the components about the axes and hold the components in fixed positions relative to each other, wherein one of the components is a turntable which turns about the axis that always intersects the other two axes and is located at one end of the other two components, and the hydraulically-driven actuators controlling the movement about the other two axes are hydraulic rotary actuators and a tool secured to the adapter by a connector.
However, DEMERS teaches components movably joined together in close juxtaposition with each other between the base and the adapter to define three non-parallel axes of movement for the adapter (Figures 1-3 teach components movably jointed together in close juxtaposition.  Page 3, Lines 15-16 teach that the manifold (4) on one end of the joint is mounted to the free end of an arm, which is interpreted as the base connection.  Page 4, Lines 3-5 teach that the roll unit (R) has a tool holder (8) on one end that is interpreted as the turntable that interacts with the adapter of CLARKE.) wherein one axis of the three non-parallel axes always intersects the other two axes  (Figures 1-3 teach an actuator assembly that includes a pitch (P), yaw (Y), and roll (R) movement assembly that each use hydraulic rotary actuators (1, 2, 3 respectively).  The roll axis is interpreted as always intersecting the other two axes.) , and hydraulically-driven actuators to selectively move the components about the axes and hold the components in fixed positions relative to each other (Figures 1-3 teach rotary hydraulic actuators (1, 2, 3) to move and hold the components.), wherein one of the components is a turntable which turns about the axis that always intersects the other two axes and is located at one end of the other two components (Figures 1-3 show a turntable (8) that is at the end of the components (1, 2, 3).) and the hydraulically-driven actuators controlling the movement about the other two axes are hydraulic rotary actuators. (Page 3 Line 7 teaches a hydraulic rotary actuator (1) for the pitch movement.  Page 3, Line 105 teaches the yaw unit uses an actuator (2).  It is interpreted as the same type of actuator as the pitch unit.
One of ordinary skill would have been motivated to substitute the three axis actuator of DEMERS for the end joint of the arm in CLARKE in order to provide three axis movement with improved precision (DEMERS Page 2, Lines 103-105) that is not susceptible to backlash. (DEMERS, Page 2, Lines 10-12)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the three axis actuator of DEMERS for the end joint of the arm in CLARKE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claims 6-11, 38-39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of MOON (US 6408906) further in view of CARTER (US 20180317397 A1).
Figure 27a/b are relied upon for the structure of the manipulator in the rejection, with some features of the joint also being present on the representation in the Figure, but not explicitly discussed in CLARKE.  See figure A for clarification on Examiner interpretation of CLARKE Figure 27a/b.  Additionally, ¶0121 of CLARKE discusses various real life examples of the manipulator with the Fanuc M-900ia-400L and Motoman HP500D (for example) having an arm, with a joint on the end of the arm that supports two non-parallel axes of movement and includes a turntable on the end face of the joint.  The interpretation of Figure 27a/b of CLARKE is based on the knowledge of the structure of these examples of manipulators.

    PNG
    media_image1.png
    891
    1243
    media_image1.png
    Greyscale

Figure A:  Examiner interpretation of CLARKE, Figure 27a/b
As to claim 6, CLARKE teaches an apparatus for removing a ground-engaging wear part from earth working equipment comprising: a manipulator including an articulated arm and at least one hydraulically-driven actuator to move the articulated arm (Figure 27b teaches a manipulator (29) that has an articulated arm. Paragraph 0018 teaches the use of hydraulics for the manipulator.), a base secured to an end of the articulated arm (Figure 27b teaches a joint (near the end of the arm of 29) in between the tool (197) and the manipulator (29).), a joint secured to the base (Figure 27b teaches a joint (in the form of a pivoting section) near the end of the robot arm (29).  See Figure A for more explicit mapping of the structure.), an adapter secured to the joint (Figure 27b teaches various tools (193, 191, 195, 32, 199) that are secured to the joint.  Figure 17 and Paragraph 0122 discuss a tool changer (47) that is an adapter for connecting the tools.), wherein the joint includes components movably joined together in close juxtaposition (Figures 27a/b teach that components are movably joined at the end of the arm where one is a vertical pitch movement.  This is highlighted in Figure A above and based on the example manipulator structures provided in ¶0121 of CLARKE.), and wherein the one or more tools secured to the joint are configured to hold the ground engaging wear part (Figure 27b teaches grippers (193) and a removal tool (195) coupled to the joint.), a tool secured to the adapter by a connector (Figure 27a/b and figure A show a tool that is connected to the tip end of the arm (29).  Figure 21 shows another view of the tool/arm connection where an adapter (47) is located on the tip end of the arm, and a connector (the area where the tool (41) interacts with the adapter (47)) connects the two.),and the manipulator in cooperation with the joint and the tool can remove the ground engaging wear part from the earth working equipment. (Paragraph 0135 teaches the tool (191) is used to remove a wear part.)
CLARKE does not explicitly disclose components movably joined together in close juxtaposition with each other between the base and the adapter to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two axes, and hydraulically-driven actuators to selectively move the components about the axes and hold the components in fixed positions relative to each other, wherein one of the components is a turntable which turns about the axis that always intersects the other two axes and is located at one end of the other two components, and the hydraulically-driven actuators controlling the movement about the other two axes are hydraulic rotary actuators.
CLARKE does disclose a component that moves and hold components about an axis which is the pitch axis. (See Figure A above) 
However, MOON teaches components movably joined together in close juxtaposition with each other between the base and the adapter to define three non-parallel axes of movement for the adapter (CLARKE teaches the base and first component as discussed above, while MOON expands upon this joint construction by also having two more components that enable movement between the base of CLARKE and adapter that connects the tool of CLARKE to the joint.) wherein one axis of the three non-parallel axes always intersects the other two axes (Figures 2-3 show a wrist joint at the end of an arm (boom, 14) that has a movement about a pitch (about pivot point, 32), yaw (via hydraulic actuator, 38), and roll (via hydraulic actuator, 58).  The roll axis is interpreted as always intersecting the other two axes.), and hydraulically-driven actuators to selectively move the components about the axes and hold the components in fixed positions relative to each other (Figure 3 teaches hydraulic actuators (36, 38, and 58) to control the movement of the joint.), wherein one of the components is a turntable which turns about the axis that always intersects the other two axes and is located at one end of the other two components (Figure 3 shows the turntable (head mount, 66) that is turned/rotated by a hydraulic actuator (58) at the end of the other two components.), and the hydraulically-driven actuators controlling the movement about one of the other axes is a hydraulic rotary actuator (MOON discloses one of the two actuators is a hydraulic rotary actuator (Item 38).); and a tool secured to the adapter by a connector. (Figure 3 teaches a tool (68) that is secured to the end via a connector (body (60), along with mount (66) and core (64)) via bolts and a mount (71).)
One of ordinary skill in the art would have been motivated to combine (by placing it in between the first joint member (The pivoting portion of the joint as shown in Figures 27a/b of CLARKE based on the description in ¶0121.) and tool (Figure 27a, Item 191) of CLARKE) the multi-axis joint of MOON (the actuators (38, 58) and their respective connections) with the manipulator of CLARKE in order to allow for pivotal movement of the head (tool) about three perpendicular pivotable movement axes (MOON, Col. 3, Lines 1-4). CLARKE, Paragraph 0131 teaches the movement of the manipulator into various positions needed to remove wear members, which would be improved by the addition of the joint of MOON.  This combination builds upon the already established vertical pivoting motion of the joint of CLARKE, with two additional axes of movement for the tool head.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of MOON with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
CLARKE does not explicitly disclose hydraulically-driven actuator controlling the vertical pivoting movement is a hydraulic rotary actuator.  
However, CARTER teaches a similar multi-axis joint (13) at the end of a manipulator (See Figure 2) that has hydraulically-driven actuators controlling the movement about the axes that are hydraulic rotary actuators. (Figure 3A teaches the joint that has three axes of movement with about the rotary actuators of 110, 120, and 130.  Each of these “slew drives” are hydraulic rotary actuators in that they are powered by hydraulic motors.  See ¶0076, which details the first, second, and third hydraulic motors that power the slew drives.)
One of ordinary skill would have been motivated to substitute the first slew drive and hydraulic motor of CARTER for undisclosed actuator of CLARKE in order to provide a failsafe movement mechanism for if hydraulic pressures at the hydraulic motors of these slew drives fail, the high gear ratios between the hydraulic motors and the screws provides positive control over the positions of the end effector at the end effector joints. Therefore, the slew drives are locked in place in the event of hydraulic failure, which prevents uncontrolled movement of the end effector thereby helping to prevent slippage of the object. (See CARTER ¶0085)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the first slew drive and hydraulic motor of CARTER for the undisclosed hydraulic actuator of CLARKE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 7, CLARKE in view of MOON and CARTER teaches the apparatus of claim 6 wherein the three axes include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter supporting the one or more tools. (The movement of the first component, for which CLARKE is relied upon, is interpreted as the same motion as disclosed in the first component (about pivot point, 32) of MOON. MOON Figures 2-3 show a wrist joint at the end of an arm (boom, 14) that has a movement about a pitch (about pivot point, 32), yaw (via hydraulic actuator, 38), and roll (via hydraulic actuator, 58).)

As to claim 8, CLARKE in view of MOON and CARTER teaches the apparatus of claim 6 including a manifold to direct flow of hydraulic fluid to the actuators. (MOON, Figure 5 shows the control system for the apparatus (100) that has valves (101-108) that control the hydraulic fluid flow to actuators (12a, 13a, 36, 38, 58).  This is interpreted as a manifold.)  
One of ordinary skill would have been motivated to combine the manifold of MOON to the hydraulic system of CLARKE in order to provide a control system that uses separate valves that can be actuated separately to control each axis independently.  (MOON, Col. 9, Lines 32-50 teach the actuation of different joysticks to actuate different movements of specific components of the hydraulic assembly.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the manifold of MOON to the hydraulic system of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 9, CLARKE in view of MOON and CARTER teaches the apparatus of claim 8 including a controller to control the manifold and a communication device to receive wireless signals for the controller. (MOON, Figures 4-5 teaches a control system (100) that interfaces with remote control unit (112) to allow the user to control the manifold remotely.)

As to claim 10, CLARKE in view of MOON and CARTER teaches the apparatus of claim 8 including hydraulic couplers secured to an exterior of the adapter to provide hydraulic fluid to a tool of the one or more tools supported by the adapter. (MOON, Figure 5 shows that the manifold is in fluid communication with the hydraulic ports of the tool (valves 107-108 work with the tool (68)).  CARTER, Figure 3A teaches ports (215) on the swivel (200) that receive fluid, which then passes through to ports (235) which connect to the tool (chainsaw (320)).  See ¶0087.  These ports (235) are interpreted as the couples that provide the hydraulic fluid to the tool.)
One of ordinary skill would have been motivated to combine the fluid ports of CARTER to the tool of CLARKE in view of MOON in order to provide hydraulic fluid to the tool (CARTER ¶0087) via conduits in the swivel (turntable) from the hydraulic actuator.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the fluid ports of CARTER to the tool of CLARKE in view of MOON because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 11, CLARKE in view of MOON and CARTER teaches the apparatus of claim 6 wherein the manipulator is movably about multiple axes by hydraulic actuators. (CLARKE, Paragraph 0018 teaches the use of hydraulics for the manipulator.)

As to claim 38, CLARKE in view of MOON and CARTER teaches the apparatus of claim 6, wherein the tool is further configured to release a locking element securing the ground-engaging wear part to the earth working equipment. (CLARKE, Figure 27b teaches a removal tool (195) that is used in conjunction with the adjustment mechanism (193) to remove the locking mechanism.  See Paragraph 0135.).

As to claim 39, CLARKE in view of MOON and CARTER teaches the apparatus of claim 6, the adapter is secured to the turntable. (CLARKE, Figure 27b teaches the tool is located at the end of the arm (29).  When using the end of the joint from MOON, Figures 2-3 teach that the adapter (71) is secured to the turntable (66) on one end and the tool housing (70) on another.)

As to claim 41, CLARKE in view of MOON and CARTER teaches the apparatus of claim 7, wherein the actuator in the pitch axis provides a freedom of range from -10 to 90 degrees from neutral. (CLARKE Figure 27a/b teach a pitch axis movement section of the joint. The range of motion is not disclosed. However, MOON, Figures 2-3 show a similar wrist joint at the end of an arm (boom, 14) that has a movement about a pitch (about pivot point, 32) axis.  Col. 6, Lines 35-40 teach that the movement about the pivot (32) is 180 degrees, which is more than the claimed 100-degree range and includes 90 degrees from neutral.  The movement in CLARKE is interpreted as at least the same amount as is explicitly disclosed by the joint in MOON.  Alternatively, when the substitution with CARTER is taken into consideration, the range is increased since the actuator for the pivot in CLARKE is replaced.)

As to claim 42, CLARKE in view of MOON and CARTER teaches the apparatus of claim 7, wherein the actuator in the yaw axis provides a freedom of range from -80 to 80 degrees from neutral. (MOON, Figures 2-3 show a wrist joint at the end of an arm (boom, 14) that has a movement about a yaw (via hydraulic actuator, 38) axis.  Col. 6, Lines 50-52 teach that the range of motion of the actuator is 180 degrees, which is more than the claimed 160-degree range and encompasses -80 to 80 degrees from neutral.)

As to claim 43, CLARKE in view of MOON and CARTER teaches the apparatus of claim 7, wherein the actuator in the roll axis provides a freedom of range from -20 to 20 degrees from neutral. (MOON, Figures 2-3 show a wrist joint at the end of an arm (boom, 14) that has a movement about a roll (via hydraulic actuator, 58) axis.  Col. 7, Lines 3-5 teach that the range of motion of the actuator is 360 degrees, which is more than the claimed 40-degree range and encompasses -20 to 20 degrees from neutral.)


Response to Arguments
Applicant’s arguments, see remarks, filed 222, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant provides arguments against the combination of CLARKE and MOON, specifically that (I) MOON does not disclose a turntable, (II) MOON does not disclose a first component moved by a hydraulic rotary actuator, and (III) “Moon has nothing to do with ground-engaging wear parts or removing a part from a piece of equipment”.
 Examiner respectfully asserts that MOON does disclose a turntable, but it was not presented as clearly as possible in the written rejection.  The rejection above using MOON has been clarified as to what the “turntable” is.  Figures 2-3, Item 66 (head mount) is a flat surface that the tool is connected to and rotated on, which is interpreted as a turntable.

 Examiner respectfully asserts that the newly written rejection above has been amended to rely on CLARKE for the first joint, and using CARTER to modify the base reference of CLARKE.  Thus, MOON is no longer relied upon for its linear actuator or first pitch joint for the structure of the joint.

 Examiner respectfully asserts that although MOON is used for a different purpose than the tool of CLARKE and the instant invention, the joint of MOON solves the same problem as the claimed invention of providing more range of motion for the tool on the end of a robot/boom arm using a multi-axis joint.  Thus, MOON is interpreted as reasonably pertinent to the problem faced by the inventor.  See MPEP 2141.01 (a)(I).

Examiner notes that there are structural differences between applicant’s invention and the currently cited art.  Specifically, (1) the turntable of applicants invention (57) is moved via a linear actuator (56) for movement of 40 degrees (based on ¶0039 of the published application); (2) the adapter (16) houses the multi valve manifold (73) and has the couplers (68) mounted to the top surface.  If a discussion of any differences between the prior art and applicant’s invention would aid in the advancement of prosecution in this case, applicant is invited to contact the examiner at the number below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
GB 2132274 teaches a wrist on the end of a robotic arm that has 3 non-parallel movement axes. (Figure 1-2)
US 4496279 teaches a wrist on the end of a robotic arm that has 3 non-parallel movement axes. (Figure 1-2)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726